DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              FRITZ CESAR,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-511

                         [November 21, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas Michael
Lynch, V, Judge; L.T. Case No. 12013941-CFl0A.

  Fritz Cesar, Okeechobee, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Alexandra A. Folley,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.